USCA11 Case: 19-13006    Date Filed: 04/21/2021   Page: 1 of 22



                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-13006
                       ________________________

               D.C. Docket No. 1:18-cr-00008-JRH-BKE-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

DETRA WILEY PATE,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                      ________________________

                              (April 21, 2021)

Before WILLIAM PRYOR, Chief Judge, JILL PRYOR, and ED CARNES, Circuit
Judges.

PER CURIAM:
          USCA11 Case: 19-13006       Date Filed: 04/21/2021     Page: 2 of 22



      Detra Pate appeals her convictions and sentence for healthcare fraud

offenses. She contends the district court made three errors at trial and two at

sentencing. As to the trial errors, Pate argues the court abused its discretion by

admitting wealth evidence and by refusing to admit impeachment evidence, and

also that one slip up that the district court made in giving part of the jury

instructions violated her Fifth Amendment right to silence. As to the sentencing

errors, she argues the court incorrectly found that the fraud involved sophisticated

means and that she obstructed justice.

                I. THE FACTS AND PROCEDURAL HISTORY

                                     A. The Facts

      Detra Pate was the owner and CEO of Southern Respiratory, a durable

medical equipment company. In that role, she was in charge of billing, ordering

equipment, and the day-to-day operations of the company, including managing and

training employees.

      Southern rented out and sold durable medical equipment. The sales and

payment process went like this. First a physician prescribed to Southern’s patients

a piece of equipment, confirming the medical necessity by the written prescription

or a signed, written order. Then Southern completed a sales order for that

equipment. Sometimes the patient signed for and left with the equipment the same

day. Other times Southern had one of its employees deliver the equipment to the


                                           2
         USCA11 Case: 19-13006       Date Filed: 04/21/2021   Page: 3 of 22



patient. When a patient received the equipment, a Southern employee filled out a

delivery ticket specifying which equipment was going to which patient and the

date and time the patient received the equipment.

      After all of that was done, Southern would bill the patient’s private

insurance or, beginning in 2011, would bill Medicare. The bills were submitted to

the insurer or Medicare through Southern’s billing program software, called

Brightree. The Brightree program created an “audit trail” by tracking which

employee used the system to add, remove, or alter information for a particular

claim and by logging the details of each claim — what equipment was delivered to

whom and when, and the name of the prescribing physician.

      Medicare occasionally audits claims submitted to it by providers, sometimes

before it pays the claim and sometimes after. If Medicare audits a claim, it

requests from the provider a physician’s order, which is a prescription or other

written order showing the medical need for a particular piece of durable medical

equipment, and a delivery ticket, which is a written confirmation that the

prescribed equipment was delivered to, or taken by, the patient. The physician’s

order must be signed by the prescribing physician, and the delivery ticket must

include the patient’s name, address, and signature. If the provider cannot, or

otherwise fails to, provide a physical copy of the requested documents, Medicare




                                         3
            USCA11 Case: 19-13006     Date Filed: 04/21/2021   Page: 4 of 22



denies the claim and seeks a refund of any payment already made by it to the

provider.

      Because of the possibility of audits, providers like Southern must keep

physical copies of physicians’ prescriptions or other orders and delivery tickets for

all Medicare claims. And for Southern to “pass” an audit, those copies must be

examined and found to match the bills submitted to Medicare. That is how the

system was supposed to work.

      Between 2014 and 2017, however, Southern filed Medicare claims

requesting payment for wheelchairs that were different from, and more expensive

than, those that physicians had prescribed for Southern’s patients. And Southern

also filed Medicare claims that resulted in payments for wheelchair accessories and

other supplies that were never prescribed by a doctor and that were never obtained

by any of Southern’s patients.

      Because Southern billed Medicare for medical equipment that wasn’t

prescribed, or that was different from what had been prescribed, the physicians’

orders and delivery tickets in its patient files often didn’t match the information

logged by the Brightree billing program’s audit trail. So whenever Medicare

audited a fraudulent claim, Southern had to get creative to prevent its fraud from

being detected. What Southern created were phony or altered documents to




                                           4
         USCA11 Case: 19-13006        Date Filed: 04/21/2021   Page: 5 of 22



“match” the claim. Several different Southern employees did the false matching,

and they did it in two different ways, both at Pate’s direction.

      The first way involved altering the original documentation. The employees

would, for example, take the physician’s actual prescription or order, which bore

the physician’s signature, white out or physically cut out the portion of the

document that didn’t match Southern’s Brightree billing submission, and replace it

with the “correct” (i.e., matching) information. The second way for covering up

the fraud involved old-fashioned, garden-variety forgery. For example, an

employee would forge a physician’s signature onto a blank order form and then fill

in the equipment details on that form after receiving the Medicare audit request. If

necessary, the employees falsified the delivery tickets in the same two ways.

Where the falsification process yielded two physician’s orders or two delivery

tickets, Pate or one of her employees shredded the incriminating original

document. And then Pate mailed Medicare the falsified document.

                        B. The Investigation and Indictment

      Eventually law enforcement, led by Agent David Graupner of the

Department of Health and Human Services, began investigating Southern’s billing

practices. During the investigation, Graupner collected Southern’s patient files and

compared them to its Brightree billing entries. The comparison showed Southern




                                           5
         USCA11 Case: 19-13006      Date Filed: 04/21/2021   Page: 6 of 22



was providing patients with the less expensive “K4 wheelchairs” but billing

Medicare for the more expensive “K7 wheelchairs.”

      Using that evidence, federal agents got a warrant and searched Southern’s

offices. The search uncovered evidence of the matching process Southern used:

carbon paper, pieces of documents with a physician’s signature or a provider ID

number on them, patient forms with information whited or cut out, and blank

patient forms “pre-signed” by a physician. The altered documents bore the

proported signatures or provider ID numbers of 17 different physicians.

      After the search, federal investigators and Pate’s lawyers began separately

interviewing Southern’s employees. One of those employees was Tina

Merkerison. Merkerison reported directly to Pate and for most of her time at

Southern performed Southern’s part of the Medicare audits. At Pate’s direction,

Merkerison forged documents to make sure that the documents and information

that Southern sent to Medicare in response to audits matched Southern’s Brightree

billing entries. Merkerison had seen other employees do the same. But in

interviews with federal investigators and interviews with Pate’s lawyers,

Merkerison denied that she or any other employee had ever forged, or been

instructed by Pate to forge, any documents. Merkerison may have denied it

because around the time the investigation began, Pate had told Merkerison and




                                         6
           USCA11 Case: 19-13006          Date Filed: 04/21/2021      Page: 7 of 22



some of Southern’s other employees to tell “everybody” that they, and not Pate,

had “done everything.”

       A federal grand jury indicted Pate on one count of conspiracy to commit

health care fraud, thirty-six counts of health care fraud, eight counts of aggravated

identity theft, and nine counts of money laundering.1 The fraud counts alleged that

Pate “transfer[red] and disburse[d] . . . hundreds of thousands [of] dollars in

proceeds of her fraudulent billing scheme, for her own use and enjoyment and the

use and enjoyment of others.”

                                C. The Evidence and Trial

       The jury heard testimony from Agent Graupner. He laid out the

investigation into Southern’s billing practices and the evidence that had been

uncovered by the investigation. He told the jury about an employee named Steve

McMillan, who was a delivery technician and Southern’s wheelchair guy.

According to Graupner, Southern had obtained a “Medicare wheelchair contract”

shortly before McMillan started working there, and he had been hired specifically

for his wheelchair expertise. In his role as Southern’s wheelchair expert,

McMillan worked mainly on commission but still made more than $400,000 in less

than three years. (Pate’s strategy was to lay the blame for the fraudulent billing on



       1
        The government later dismissed nine of the health care fraud charges and all of the
money laundering charges.
                                               7
             USCA11 Case: 19-13006    Date Filed: 04/21/2021    Page: 8 of 22



McMillan. She argued that it was McMillan who had committed the fraud, not

her.)

        The jury also heard testimony from Merkerison, who since the initial

investigation had changed her story to the detriment of Pate. She told the jury how

Pate had instructed her to make the physician’s order, the delivery ticket, and the

Brightree billing files match each other whenever Medicare audited Southern.

Merkerison described how, in carrying out Pate’s directive, she had kept near her

desk a box of materials –– Pate called it Merkerison’s “arts and crafts box” –– that

she used to make the necessary alterations and falsifications. She recounted how

she would shred any incriminating documents and create false ones and how Pate

would send the false or falsified documents to Medicare in response to the audit

inquiries.

        Merkerison also testified that she had seen Pate herself forge doctors’

signatures on orders, and that Pate had told her the reason they were altering

documents was because the other wheelchairs “didn’t make enough money.”

(Medicare paid more for K7 wheelchairs than for the others, K1s and K4s.) That

testimony contradicted statements Merkerison had made to federal investigators

and to Pate’s own counsel that she’d never seen anyone at Southern falsify

documents. When asked why she’d lied to them earlier, Merkerison explained to




                                           8
         USCA11 Case: 19-13006        Date Filed: 04/21/2021    Page: 9 of 22



the jury that: “I needed my job, and if I didn’t do what I was told to do, I got

mistreated.”

                            D. The Verdict and Sentence

      The jury found Pate guilty of one count of conspiracy to commit health care

fraud (Count 1), twenty-four counts of health care fraud (Counts 2–22, 26–28), and

eight counts of aggravated identity theft (Counts 29–36). It found Pate not guilty

of three other counts of health care fraud (Counts 23–25).

      Pate’s presentence investigation report calculated a base offense level of 6

under U.S.S.G. §§ 2X1.1(a) and 2B1.1(a)(2). Along with some other

enhancements, it added two levels under § 2B1.1(b)(10)(C) because the scheme

involved “sophisticated means” and another two levels under § 3C1.1 for

obstruction of justice. Pate objected to those two enhancements, but the district

court overruled her objections and adopted the PSR’s calculations. With a total

offense level of 30 and a criminal history category of I, Pate’s guidelines range was

97 to 121 months for the conspiracy and health care fraud offenses along with a

mandatory minimum of 24 months for her aggravated identity theft crimes. The

court sentenced her to a total of 121 months. This appeal followed.

                                II. DISCUSSION

      Pate asserts three categories of error. First she challenges two of the district

court’s evidentiary rulings, one admitting evidence and one excluding it. Second


                                           9
         USCA11 Case: 19-13006       Date Filed: 04/21/2021   Page: 10 of 22



she challenges one statement in one of the court’s instructions to the jury at the end

of the government’s case. And finally she challenges the court’s decision to apply

two sentencing enhancements.

                         A. The Two Evidentiary Rulings

                 1. Admission of Evidence of Exorbitant Spending

      In addition to the other evidence that the government presented, which we

have summarized already, it also put before the jury evidence that during the three

years in which the scheme was operating Pate, as owner of Southern, had written

to herself sixteen checks, each on Southern’s bank account, totaling $565,000. She

had also, among other expenditures, paid with a $23,672.94 check drawn on

Southern’s account for a new side-by-side utility vehicle as a birthday present for

her son, and she had bought a one-carat diamond ring and a Rolex watch with a

check drawn on Southern’s account for $12,960. She had also paid $14,000 for

another diamond, again using a check drawn on Southern’s account.

      Pate contends the district court abused its discretion in admitting evidence of

those large expenditures, which she argues was both irrelevant and unfairly

prejudicial. We review only for an abuse of discretion a district court’s evidentiary

rulings. United States v. Wenxia Man, 891 F.3d 1253, 1264 (11th Cir. 2018).

That includes rulings about the relevance of evidence under Federal Rule of




                                          10
         USCA11 Case: 19-13006        Date Filed: 04/21/2021    Page: 11 of 22



Evidence 401 and whether it is unduly prejudicial for Rule 403 purposes. See

United States v. Bradley, 644 F.3d 1213, 1270–72 (11th Cir. 2011).

      “Motive is always relevant in a criminal case, even if it is not an element of

the crime.” United States v. Hill, 643 F.3d 807, 843 (11th Cir. 2011) (alteration

adopted). But relevant evidence may be excluded under Rule 403 “if its probative

value is substantially outweighed by a danger of . . . unfair prejudice.” Fed. R.

Evid. 403. The risk of unfair prejudice presented by “wealth” evidence is that the

jury might find a defendant guilty simply because she “had lots of money.” See

Bradley, 644 F.3d at 1271. Balancing the probative value of wealth evidence

against its risk of unfair prejudice is “often difficult” because financial gain is a

motivation for almost all financial crimes. Id. But we have said that balance

usually “should be struck in favor of admissibility” because “exclusion under Rule

403 is so drastic a remedy.” See id. at 1272. This case does not call for that kind

of drastic remedy.

      The evidence in question was relevant to show Pate’s motive for committing

the fraud, which was making money to finance extravagant purchases for herself

and her family members. See Hill, 643 F.3d at 843. And there was little risk of

unfair prejudice, because other trial evidence elicited by Pate’s counsel gave the

jury a picture of Pate’s relative wealth even apart from the fraudulently acquired

portion of it. See Bradley, 644 F.3d at 1272.


                                           11
         USCA11 Case: 19-13006       Date Filed: 04/21/2021    Page: 12 of 22



      The jury heard testimony that around the time of the fraud Pate had been a

vice president of sales at Equifax, as well as owner and CEO of Southern

Respiratory, meaning she had in close succession more than one potentially high-

paying job. It heard Pate had been an executive at Equifax for many years,

meaning she had held a high-paying job long enough to have potentially amassed

significant savings. And it heard that at the jewelry store where Pate bought a

Rolex and diamonds she had been a customer for about twenty-five years, during

which time purchases like those weren’t out of the ordinary for her. So the jury

had reason to believe that Pate was well to do financially, diminishing any

suggestion she had to defraud insurance companies and Medicare in order to buy

expensive items. That doesn’t mean the evidence wasn’t relevant to show motive,

because wealth does not rule out the desire for more wealth. What it means is that

the prejudicial effect of the evidence is lessened. The district court’s decision to

strike the evidentiary balance in favor of admissibility was not an abuse of

discretion. See id.

                            2. The Delta Medical Letter

      Merkerison gave damaging testimony against Pate. See supra at 8–9. On

cross-examination Pate’s counsel asked Merkerison about a durable medical

equipment company called Delta Medical Equipment, which Merkerison had

supposedly created with another of Southern’s former employees, Kimberly Grotz.


                                          12
         USCA11 Case: 19-13006        Date Filed: 04/21/2021    Page: 13 of 22



Merkerison’s answers to questions about Delta Medical were initially evasive and

inconsistent. For example, she said that Delta Medical was nothing more than a

“dream” and said it wasn’t a company and never went anywhere.

      But Delta Medical sent out a letter to doctors who had previously been

clients of Southern. The letter, which was written and signed by Grotz, accused

Southern of unethical billing practices, informed the doctors that those practices

were the reason Grotz left Southern, and solicited the doctors’ business. When

asked about the letter, which didn’t mention her, Merkerison testified that she

wasn’t aware of its existence until after Grotz sent it to the doctors and that it was

effectively Grotz’s “resignation letter” to Southern.

      Pate’s counsel sought to introduce the actual letter, and the government

objected, arguing it was hearsay. Pate’s counsel didn’t explicitly identify the

letter’s non-hearsay purpose, but he did argue it wasn’t being offered for the truth

of the matter asserted because Merkerison had “characterized the letter as a

resignation letter.”

      The district court allowed Pate’s counsel to read the letter to Merkerison in

the presence of the jury. And the court let Pate’s counsel cross-examine

Merkerison about the letter and about Delta Medical, resulting in nearly forty

questions that add up to six pages of trial transcript. All in front of the jury. Pate’s

counsel also highlighted in closing argument Delta Medical and the letter, and he


                                           13
         USCA11 Case: 19-13006        Date Filed: 04/21/2021    Page: 14 of 22



hammered home to the jury how both undermined Merkerison’s credibility. The

only thing Pate’s counsel wasn’t allowed to do with the letter was have the letter

itself admitted into evidence so the jury would have the actual letter during

deliberations.

      Pate contends that the district court abused its discretion by not allowing the

letter itself to be put into evidence. She argues that the contents of the letter were

not hearsay because she did not offer it for the truth of any of the statements it

contains. Instead, Pate insists, she offered it to show Merkerison’s bias and her

financial motive to lie about Pate to facilitate her own business venture (a

competing medical company). The government counters that the statements in the

letter are hearsay because only if those statements are true do they show

Merkerison’s bias.

      We review for an abuse of discretion the district court’s decision to exclude

the letter. See Wenxia Man, 891 F.3d at 1264. The “abuse of discretion standard

allows a range of choice for the district court, so long as that choice does not

constitute a clear error of judgment.” In re Rasbury, 24 F.3d 159, 168 (11th Cir.

1994) (quotation marks omitted). “[T]here will be circumstances in which we

would affirm the district court whichever way it went.” McMahan v. Toto, 256

F.3d 1120, 1129 (11th Cir. 2001), modified in part on other grounds, 311 F.3d

1077 (11th Cir. 2002).


                                          14
         USCA11 Case: 19-13006         Date Filed: 04/21/2021     Page: 15 of 22



       Before moving to admit the letter, Pate’s counsel extensively — in nearly

forty questions totaling six pages of trial transcript — cross-examined Merkerison

about Delta Medical and, to a lesser extent, the letter. And after denying the

motion to admit the letter, the district court still let Pate’s counsel read the letter to

Merkerison word-by-word. And the court let Pate’s counsel continue to cross-

examine her about it. The letter was short, in relevant part only about 50 words, so

even without seeing those words on a page in front of it, there is little chance the

jury forgot what the letter said. And Pate’s attorney reminded them of it during

closing argument. Given all of the circumstances, we cannot say that the district

court abused its discretion in not admitting the letter itself into evidence. See In re

Rasbury, 24 F.3d at 168; see also McMahan, 256 F.3d at 1129.

       Pate also argues that not admitting the physical letter into evidence violated

the Sixth Amendment’s Confrontation Clause. We would normally review de

novo whether it did. See United States v. Gari, 572 F.3d 1352, 1361 (11th Cir.

2009). But where there was no Confrontation Clause objection at trial, we review

only for plain error. United States v. Jiminez, 564 F.3d 1280, 1286 (11th Cir.

2009). The standard of review doesn’t matter because there was no violation

regardless. Pate hasn’t identified a testimonial statement that Merkerison made,

which is required to sustain a Confrontation Clause challenge. See United States v.

Cooper, 926 F.3d 718, 731 (11th Cir. 2019) (noting that statements that “were not


                                            15
         USCA11 Case: 19-13006       Date Filed: 04/21/2021    Page: 16 of 22



testimonial . . . did not implicate the Confrontation Clause”). Not only that, but her

counsel was allowed to cross-examine Merkerison about the letter.

                          B. One of the Jury Instructions

      After the government rested its case, the district court instructed the jury:

             Ladies and gentlemen of the jury, the Government has rested its
      case in chief. What remains now which we will take up in the morning,
      in every criminal case — remember I explained to you at the beginning
      of the trial that the Government has the burden of proof. The defendant
      does not have the burden of proof. So in every criminal trial it is the
      defendant’s decision whether or not to put forth a defense, and so in the
      morning we will find out from the defense what witnesses or evidence
      they wish to put forth, if any. And they’re not required to. Remember
      that. That is their choice since the Government has the burden of proof.
      Nevertheless, in the morning we will hear from the Defendant — from
      the defense, again, if they make the decision to put forth any evidence
      or any witnesses of any kind.

Pate did not object to that instruction. She ultimately declined to present any

testimony, including her own, thereby exercising her Fifth Amendment right to

remain silent.

      Pate now contends that the district court erred in making the following

statement in that instruction: “[I]n the morning we will hear from the Defendant

— from the defense, again, if they make the decision to put forth any evidence or

any witnesses of any kind.” She argues the court’s statement violated her Fifth

Amendment right to silence. We review only for plain error jury instructions

challenged for the first time on appeal. United States v. Felts, 579 F.3d 1341, 1343

(11th Cir. 2009).
                                          16
         USCA11 Case: 19-13006       Date Filed: 04/21/2021    Page: 17 of 22



      To protect an accused’s right to silence, the Fifth Amendment forbids

suggesting to the jury that a defendant’s silence is substantive evidence of her

guilt. United States v. Thompson, 422 F.3d 1285, 1299 (11th Cir. 2005) (citing

United States v. Robinson, 485 U.S. 25, 31–33 (1988)). To determine whether

such a suggestion has been made, we look to whether either of the following is

true: (1) the comment was “manifestly intended” to invite the impermissible

inference of guilt; or (2) the nature of the comment was such that a jury would

“naturally and necessarily” construe it as an invitation to make an inference of guilt

based on the defendant’s silence. Id.

      The district court’s statement here bears neither offending hallmark. First,

Pate herself believes, or at least presumes, that the district court’s statement about

“hear[ing] from the Defendant” was “a slip of the tongue,” as do we. The context

and the words immediately following those show it was obviously unintended.

And an unintentional slip up is the opposite of manifest intent.

      Nor is there is anything to suggest the jury would have “naturally and

necessarily” taken the court’s statement as an invitation to infer Pate was guilty

because she failed to testify. It wouldn’t have for a number of reasons. For one

thing, the statement doesn’t say that the jury should do that. For another, the four

words (“hear from the Defendant”) appear in the middle of one sentence of a 147-

word paragraph in which the court reiterates on four occasions that Pate doesn’t


                                          17
         USCA11 Case: 19-13006        Date Filed: 04/21/2021    Page: 18 of 22



have to put forward a defense and on two occasions that the government has the

burden of proof. To conclude the court’s statement violated Pate’s Fifth

Amendment rights, we would have to assume the jury disregarded repeated

instructions that Pate wasn’t required to defend herself and that the government

had to prove her guilt no matter what, if anything, she offered in response. We

don’t presume that juries ignore their explicit instructions, but just the opposite.

See United States v. Almanzar, 634 F.3d 1214, 1223 (11th Cir. 2011).

      The district court’s comments were not error, plain or otherwise.

                                C. Sentencing Issues

      Finally, Pate contends the district court erred when calculating her

guidelines range by applying two different two-level enhancements, one for using

sophisticated means and one for obstruction of justice.

      “With respect to Sentencing Guidelines issues,” we review “purely legal

questions de novo, a district court’s factual findings for clear error, and, in most

cases, a district court’s application of the guidelines to the facts with due

deference.” United States v. Rothenberg, 610 F.3d 621, 624 (11th Cir. 2010)

(quotation marks omitted).

                               1. Sophisticated Means

      Pate argues the district court should not have imposed the sophisticated

means enhancement because a substantial part of the fraud involved the use of


                                           18
           USCA11 Case: 19-13006     Date Filed: 04/21/2021   Page: 19 of 22



rudimentary materials. In her view, that enhancement applies to “exceptional

fraudsters,” not to the “common everyday fraudster.” She views the crimes for

which she was convicted as common everyday fraud because they involved

“garden variety false claims submitted to Medicare” and a coverup achieved by

“archaic” means.

      That argument fails for two reasons. The first is that Pate conflates modern

with sophisticated and “old-school” with simple, a view unsupported by our

precedent. See, e.g., United States v. Moran, 778 F.3d 942, 977 (11th Cir. 2015)

(concluding the district court did not err in applying the sophisticated means

enhancement to a scheme involving “the widespread use of kickbacks, the

falsification of group therapy notes, and the laundering of proceeds from the

fraud”).

      The second is that, even if some parts of it were simple, the district court did

not clearly err in finding that Pate’s scheme as a whole qualifies as sophisticated.

See United States v. Barrington, 648 F.3d 1178, 1199 (11th Cir. 2011). “In

evaluating whether a defendant qualifies for the enhancement, the proper focus is

on the offense conduct as a whole, not on each individual step.” United States v.

Bane, 720 F.3d 818, 826 (11th Cir. 2013). A district court may find that the

sophisticated means enhancement applies when the offense “involved repetitive,

coordinated conduct designed to allow [the defendant] to execute [the] fraud and


                                          19
         USCA11 Case: 19-13006       Date Filed: 04/21/2021    Page: 20 of 22



evade detection.” Id. at 827. Pate used a software system to commit the fraud;

instructed employees to manipulate an intricate paper trail to commit and cover up

the fraud; instructed employees to falsify medical documents, including forging

doctors’ signatures; forged doctors’ signatures herself; and instructed employees to

destroy some documents to cover up the crimes.

      The fraud, including the concealment, lasted at least three years and

involved multiple participants. See id. at 826–27. They forged several doctors’

signatures. The crimes inflicted substantial loss. See United States v. Feaster, 798

F.3d 1374, 1381 (11th Cir. 2015) (“[T]he length of the scheme and the loss

inflicted by it . . . can be acceptable factors to evaluate in determining whether the

totality of the scheme employed sophisticated means.”). The fraud “involved

repetitive, coordinated conduct.” See Bane, 720 F.3d at 827. The district court

did not clearly err in imposing the sophisticated means enhancement. See

Barrington, 648 F.3d at 1199.

                              2. Obstruction of Justice

      Pate also argues the district court erred in imposing the obstruction of justice

enhancement because, in her view, the only evidence supporting it was

Merkerison’s testimony that Pate instructed Merkerison to lie to a lawyer in the

firm representing Pate. She is incorrect about that.




                                          20
         USCA11 Case: 19-13006       Date Filed: 04/21/2021    Page: 21 of 22



      A two-level obstruction of justice enhancement applies when “the defendant

willfully obstructed or impeded, or attempted to obstruct or impede, the

administration of justice with respect to the investigation, prosecution, or

sentencing of the instant offense of conviction” and that obstruction relates to “the

defendant’s offense of conviction and any relevant conduct.” U.S.S.G. § 3C1.1.

“Obstructive conduct can vary widely” and includes “threatening, intimidating, or

otherwise unlawfully influencing” a witness or “suborning, or attempting to

suborn[,] perjury.” Id. cmt. nn.3, 4(A), (B). The commentary doesn’t define

“unlawful influence,” but we’ve held that it includes urging a potential witness to

lie to the police. United States v. Amedeo, 370 F.3d 1305, 1318–19 (11th Cir.

2004). Pate did that in this case.

      Merkerison testified that Pate told her and others at Southern “to tell

everybody that we done [sic] everything.” The district court (and it appears the

jury) interpreted that statement to mean Pate told Merkerison to lie about what

happened at Southern. Pate doesn’t outright disclaim that interpretation, but she

quibbles with it. She essentially admits she told Merkerison and other Southern

employees to lie, but she urges us to interpret the testimony to mean she told them

to lie only to Pate’s own lawyers during their investigation of the case. But

common sense, and the rest of Merkerison’s testimony, belies that interpretation.

Maybe Pate feared her lawyers learning the truth, but she couldn’t have been more


                                          21
         USCA11 Case: 19-13006       Date Filed: 04/21/2021    Page: 22 of 22



concerned about that than she would have been about law enforcement learning the

truth. That point is confirmed by Merkerison’s clarification on re-direct that

“everybody” included federal investigators.

      Merkerison’s testimony also described an earlier interview with federal

agents in which she had told them she “had never seen any documents being

falsified.” That was untrue. When asked why she’d lied in the earlier interview,

she said, “I needed my job, and if I didn’t do what I was told to do, I got

mistreated.” That statement further supports a conclusion that what Merkerison

was “told to do” was lie to federal investigators. The district court did not err in

finding Pate obstructed justice.

                                          III.

      Because the district court did not err while conducting Pate’s trial or in

sentencing her, we affirm.

      AFFIRMED.




                                          22